FILED
                                                                          May 16 2018, 10:34 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
David C. Kolbe                                            Curtis T. Hill, Jr.
Warsaw, Indiana                                           Attorney General of Indiana
                                                          James B. Martin
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Cameron Hunter,                                           May 16, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          43A03-1711-CR-2633
        v.                                                Appeal from the Kosciusko
                                                          Superior Court
State of Indiana,                                         The Honorable David C. Cates,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          43D01-1705-F6-348



Bailey, Judge.




Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018                            Page 1 of 6
                                           Case Summary
[1]   While criminal charges against Cameron Hunter (“Hunter”) were pending, the

      State alleged that Hunter had contemptuously violated a condition of his bail.

      Following a hearing, the trial court entered a contempt finding and imposed a

      sanction of 180 days in jail. Hunter presents two issues on appeal, which we

      consolidate and restate as whether the court abused its discretion by imposing a

      criminal contempt sanction upon the violation of a condition of bail.


[2]   We reverse.



                             Facts and Procedural History
[3]   Hunter was released on bail during the pendency of criminal charges against

      him. Hunter and the State eventually reached a plea agreement, and the trial

      court scheduled the matter for hearing. At the hearing, Hunter sought to

      postpone consideration of the plea in order to determine whether he was

      eligible for community corrections. The State then orally sought a modification

      of the conditions of Hunter’s bail, to which Hunter’s counsel agreed. The court

      continued the hearing and orally modified the conditions of Hunter’s bail,

      specifying that Hunter was not to contact or “be around anyone under the age

      of 18.” Tr. Vol. II at 10. Hunter confirmed that he had no questions about the

      trial court’s oral pronouncement. Hunter then left the courthouse and entered a

      vehicle that contained the three people he rode with to the hearing: his

      girlfriend, his fifteen-year-old sister, and a sixteen-year-old female. Thereafter,


      Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018     Page 2 of 6
      the State filed a petition alleging that Hunter had contemptuously violated a

      condition of his bail by leaving the courthouse with two minors. The trial court

      held a hearing on October 9, 2017, at which it determined that Hunter was in

      contempt. As a sanction, the court ordered Hunter to serve 180 days in jail.


[4]   Hunter now appeals.1



                                   Discussion and Decision
[5]   Hunter argues that the trial court abused its discretion by imposing a criminal

      contempt sanction for the violation of a condition of bail.2 We review the

      imposition of contempt sanctions for an abuse of discretion, Witt v. Jay

      Petroleum, Inc., 964 N.E.2d 198, 204 (Ind. 2012), which occurs “when the trial

      court’s decision is against the logic and effect of the facts and circumstances

      before it.” Mitchell v. Mitchell, 785 N.E.2d 1194, 1198 (Ind. Ct. App. 2003).

      Moreover, in reviewing a contempt order, “we neither reweigh the evidence nor

      judge the credibility of the witnesses.” Id.


[6]   The instant matter arose because Hunter violated a condition of his bail, and

      bail procedures are controlled by the Indiana Code. See generally Ind. Code ch.




      1
        On February 16, 2018, this Court granted Hunter’s Motion for Recognizance Bond Pending Appeal, and
      remanded for a hearing and determination of an appropriate bond.
      2
        Hunter also argues that he received ineffective assistance of counsel, alleging that counsel should have
      insisted on adherence to statutory procedures instead of stipulating to a modification of his bail conditions,
      see Ind. Code § 35-33-8-5 (setting forth the process for modification of bail conditions), and that counsel
      should have advised him of the “import and magnitude” of the modification before he left the courthouse.
      Appellant’s Br. at 14. As we resolve this appeal on other grounds, we do not reach these contentions.

      Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018                              Page 3 of 6
35-33-8. Therein, Section 35-33-8-5 sets forth a remedy for the violation of a

bail condition—and that remedy is revocation of bail. Here, however, the State

alleged contempt, and the trial court ultimately imposed a punitive contempt

sanction. A court’s contempt power enables it to impose sanctions designed to

“maintain[] its dignity, secur[e] obedience to its process and rules, rebuk[e]

interference with the conduct of business, and punish[] unseemly behavior.”

City of Gary v. Major, 822 N.E.2d 165, 169 (Ind. 2005). Contempt sanctions are

often remedial in nature, aimed toward “coerc[ing] action for the benefit of [an]

aggrieved party.” In re Paternity of M.P.M.W., 908 N.E.2d 1205, 1209 (Ind. Ct.

App. 2009). A court may nonetheless impose a punitive contempt sanction, but

only if the offending conduct amounts to “criminal” contempt—that is, when

the conduct was “willful and involve[d] a deliberate design to disobey the order

as an act of defiance of, and interference with, the function of the court.” Denny

v. State, 203 Ind. 682, 182 N.E. 313, 320 (1932). Indeed, conduct amounts to

punishable criminal contempt only when “directed against the dignity and

authority of the court[,] . . . obstruct[ing] the administration of justice

and . . . tend[ing] to bring the court into disrepute or disrespect.” State v. Heltzel,

552 N.E.2d 31, 33-34 (Ind. 1990).3




3
  Notably, an individual accused of criminal contempt is entitled to due process of law in accordance with the
Fourteenth Amendment to the United States Constitution. In re Oliver, 333 U.S. 257, 271-76 (1948). Indeed,
both the Fourteenth Amendment and provisions of the Indiana Code demand certain procedural safeguards
upon an allegation of “indirect” contempt—that is, where the judge lacked personal knowledge of the
allegedly contemptuous conduct. See id. at 275 (recognizing that summary proceedings for instances of
“direct” contempt are permissible as a “narrow exception” to typical due process requirements); In re Nasser,
644 N.E.2d 93, 95-96 (Ind. 1994) (“Courts have inherent power to punish summarily acts of direct contempt
without formal charges or an evidentiary hearing.”); I.C. §§ 34-47-3-5, -6, -7. The Fourteenth Amendment

Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018                           Page 4 of 6
[7]   In this case, the State presented evidence of Hunter’s violation, and argued that

      Hunter “defied the Court’s order” because he “proceeded to exit the building”

      with minors. Tr. Vol. II at 31. Hunter testified that he did not know whether

      he was supposed to wait while his girlfriend drove the minors back and returned

      to pick him up, or first leave without the minors. In imposing a punitive

      contempt sanction, the trial court seemingly drew on Hunter’s testimony,

      determining that Hunter “contemptuously ignored” its orders “because to

      comply would have been inconvenient for him.” App. Vol. II at 13. Yet,

      Hunter’s conduct did not affect the dignity or operation of the court. Thus, the

      conduct did not rise to the level of punishable criminal contempt.




      requires, as a baseline, that the accused receive notice of the contempt allegations against him and have a
      reasonable opportunity to defend against those allegations through a fair, public hearing that affords the right
      to counsel and the chance to testify and call witnesses. In re Oliver, 333 U.S. at 275. In Indiana, before
      indirect contempt proceedings may commence, the trial court must receive a verified information that sets
      forth the facts alleged to constitute contempt. I.C. § 34-47-3-5. Once the trial court has received a verified
      information, the court may then initiate further proceedings by issuing a rule to show cause. Id. The rule
      must, inter alia, “clearly and distinctly set forth the facts that are alleged to constitute the contempt,” id.,
      however, the Indiana Supreme Court has explained that there is no due process violation where—as here—
      only the information sets forth the factual allegations. Reynolds v. Reynolds, 64 N.E.3d 829, 833-34 (Ind.
      2016). Moreover, the rule to show cause must set forth a specific time and place for a hearing at which the
      alleged contemnor may defend the allegations. I.C. § 34-47-3-5. Significantly, however, certain
      contemptuous conduct carries sufficient potential for bias to disqualify the sitting judge from hearing the
      matter. Mayberry v. Pennsylvania, 400 U.S. 455, 465-66 (1971) (observing that “not every attack on a
      judge . . . disqualifies him from sitting” but that “a defendant in criminal contempt proceedings should be
      given a public trial before a judge other than the one reviled by the contemnor”); cf. Ind. Judicial Conduct
      Rule 2.2 (“A judge shall uphold and apply the law, and shall perform all duties of judicial office fairly and
      impartially.”). Our legislature has accounted for the prospect of bias by mandating the appointment of a
      special judge upon certain kinds of indirect contempt allegations. See I.C. § 34-47-3-7. However, no special
      judge is required where—as here—the indirect contempt allegations “grow[] out of willfully . . . disobeying
      any lawful process or order of court.” I.C. § 34-47-3-7(b). Nonetheless, even where the alleged
      contemptuous conduct does not implicate issues of impartiality, we remind courts to “exercise their
      extraordinary contempt powers with the utmost sense of responsibility and circumspection,” Matter of Craig,
      552 N.E.2d 53, 56 (Ind. Ct. App. 1990) (quotation marks omitted), and, in selecting contempt sanctions,
      exercise the least-possible power adequate to the end proposed. Mockbee v. State, 80 N.E.3d 917, 921 (Ind. Ct.
      App. 2017), trans. denied.

      Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018                             Page 5 of 6
[8]   Ultimately, Hunter failed to comply with a condition of his bail. Under such

      circumstances, an appropriate remedy was to revoke bail—a remedy the State

      should have sought in accordance with the controlling statute. See I.C. § 35-33-

      8-5. Because Hunter’s conduct did not amount to criminal contempt, the trial

      court abused its discretion by imposing a punitive contempt sanction.


[9]   Reversed.


      Crone, J., and Brown, J., concur.




      Court of Appeals of Indiana | Opinion 43A03-1711-CR-2633 | May 16, 2018   Page 6 of 6